COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ramesh Kapur, dba AIC Management Company v. Cassandra Pleasant

Appellate case number:    01-14-00236-CV

Trial court case number: 1013763

Trial court:              County Civil Court at Law No 2 of Harris County

       By notice of November 6, 2014, the Clerk of this Court informed the parties it would
move forward to resolution of this appeal on issues or points that do not require a reporter’s
record unless the reporter’s record was filed within 30 days. To date, no response to that notice
has been received, and no reporter’s record has been filed.
       The clerk’s record has previously been filed. We are now considering the record
complete, and appellant’s brief is due within 30 days of the date of this order. See TEX. R. APP.
P. 37.3(c); 38.6(a). Due to the age of this appeal, no extensions of this deadline will be
considered absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: February 19, 2015